Citation Nr: 0941253	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO. 06-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
November 1946. He died in late 2004. The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

The appellant provided testimony at a March 2007 hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is associated with the claims files.

This case was the subject of a March 2009 Memorandum Decision 
of the Court of Appeals for Veterans Claims (Court), by which 
the Court vacated the Board's July 2007 decision in this 
matter. The below action is directed in view of the Court's 
Memorandum Decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further 
action is required.




REMAND

The Veteran died in late 2004. The death certificate states 
the cause of death to be atherosclerotic vascular disease. 
The appellant, his surviving spouse, contends that 
overmedication due to VA care caused or contributed 
substantially or materially to the Veteran's death. 

VA treatment records dated in June 2004 reflect that a VA 
neurologist twice recommended that the Veteran discontinue 
certain medications. The VA neurologist's records indicate 
that in September 2003 the Veteran was taking approximately 
12 medications. VA records of treatment in June 2004 reflect 
that the Veteran was taking at least 10 different 
medications. 

In March 2007 the appellant submitted an August 2004 report 
from an analysis tool at www.medicationadvisor.com, based on 
the name and dosage of 10 medications that had been 
prescribed for the Veteran. The report advised that several 
of the medications had moderately severe interactions, and 
indicated the medication risk assessment was "poor" and 
warranted attention in the range of "more caution" to 
"extreme caution."  On a scale from 1 to 5, where 5 is 
optimal and 1 is extreme caution, a score of 1.3 was 
assessed.

In a September 2005 VA medical opinion obtained in this 
matter, a reviewing physician stated that he could find no 
evidence of inappropriate treatment of the Veteran in the 
medical records, and that the care provided appeared to be 
appropriate. However, he did not specifically address the 
matter of overmedication or the role, if any, it may have 
played in the Veteran's death. 

In a March 2009 Memorandum Decision, the Court vacated and 
remanded the Board's July 2007 decision in this matter for 
the purpose of obtaining a medical opinion to evaluate the 
likelihood that overmedication or drug interaction could have 
contributed to the death of the Veteran. See 38 U.S.C.A. 
§ 5103A(d). Such an opinion must be obtained before the Board 
can complete appellate review of this matter.

Additionally, the Board notes that some VA records of 
treatment pertaining to the time period in question 
(approximately September 2003 to late 2004) have been 
submitted and annotated by the appellant; however, the RO 
should seek to obtain all relevant records of VA treatment in 
assisting the appellant in the development of her claim. See 
38 U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1. Obtain and associate with the claims 
file all relevant records of VA treatment 
of the Veteran, to include for the period 
from September 2003 to the Veteran's 
death. 

2. After all relevant medical records have 
been received, obtain a medical opinion as 
to whether VA care caused or contributed 
substantially or materially to the 
Veteran's death. The following 
considerations will govern the medical 
opinion:

(a) The claims folder and a copy of this 
remand will be reviewed by the reviewing 
physician in conjunction with providing 
the requested medical opinion, and the 
reviewing physician must acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.

(b) The reviewing physician's report must 
include an opinion as to whether 
overmedication or drug interaction due to 
VA treatment caused or contributed 
substantially or materially to the 
Veteran's death. 

(c) The reviewing physician is instructed 
to pay particular attention to the records 
of VA neurologist A.D.M., in which he 
twice recommended that the Veteran's 
primary care physician consider 
discontinuing certain medications. VA 
records of treatment in June 2004 indicate 
that the Veteran was taking at least 10 
different medications on a regular basis.

(d) The reviewing physician is also 
instructed to pay particular attention to 
the August 2004 printout (received from 
the appellant in March 2007) from 
www.medicationadvisor.com, indicating 
after the appellant had entered the name 
and dosage of 10 medications that had been 
prescribed for the Veteran that several of 
the medications had "moderately severe 
interactions."  The report advised that 
the medication risk assessment was 
"poor" and warranted attention in the 
range of "more caution" to "extreme 
caution."  On a scale from 1 to 5, where 
5 is optimal and 1 is extreme caution, a 
score of 1.3 was assessed. 

(e) The reviewing physician is requested to 
provide a complete rationale for his or her 
opinion, based on his or her clinical 
experience, medical expertise, and 
established medical principles. 

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO/AMC should 
review the record, to include all evidence 
received since the April 2006 Statement of 
the Case, and readjudicate the claim on 
appeal. If the benefit sought remains 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

